Citation Nr: 1332639	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  12-07 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a meniscal tear repair, right knee. 

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for lower leg discomfort.

4.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Navy from August 1979 to August 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010 and April 2011 decisions by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veteran Affairs (VA), which denied an increased rating for right knee residuals of a meniscal tear repair and service connection for a lower back condition and leg discomfort.

The Board notes the June 2013 rating decision granted service connection for the Veteran's right shoulder, degenerative joint disease.  Therefore, this issue is no longer on appeal before the Board.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veteran's Law Judge at the Nashville RO in August 2013.  A transcript of the hearing has been associated with the Veteran's VA claims folder. 

Additionally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (the Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The issue of entitlement to TDIU has been raised by the evidence of record, as discussed below.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim, and is listing the raised TDIU claim as an issue on appeal.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (3).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issues of an increased rating for right knee residuals of a meniscal tear repair, entitlement to secondary service connection for lower back condition and leg discomfort and TDIU must be remanded for further evidentiary development

Increased rating right knee disability

The Veteran asserts entitlement to an increased rating for his service connected right knee residuals of a meniscal tear repair.  The Board notes the Veteran underwent VA examinations most recently in July 2010 and January 2011 to determine the nature and severity of his right knee condition.  During the August 2013 hearing the Veteran testified his knee condition had worsened and indicated he was receiving VA treatment for his right knee.  The Veteran testified of symptoms including difficulty standing and swelling.  He further reported he required a knee brace, used a cane for stabilizing, and felt "offset" which caused back problems and numbness in his non-service connected left knee, as discussed below.  

In light of the Veteran's testimony, VA cannot rate the service-connected right knee residuals of a meniscal tear repair, without further medical clarification. Hence, the Veteran is entitled to a new orthopedic VA examination. See, e.g., Snuffer v. Gober, 10 Vet. App. 400  (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Secondary service connection low back and lower leg discomfort

The Veteran asserts he has low back and lower leg discomfort disabilities that are secondary to his service-connected right knee disability.  Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2013).  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See Mclendon, 20 Vet. App. at 83.

The Veteran asserts that service connection is warranted for a back condition secondary to his service connected right knee.  He testified in August 2013 that his right knee condition has caused back problems due the way he walks based on using a cane and knee brace.  The Veteran testified he had redness, swelling, numbness and problems bending, lifting, and stooping.  Although the record does reflect that the Veteran sustained a back injury several years ago while working as a prison guard, the Board finds a VA back examination is warranted by the evidence to determine to what degree, if any, his knee disability caused or contributed to his current back problems.  Accordingly, the Veteran should be arranged to undergo a VA examination to determine the nature and etiology of his claimed back condition.  

The Veteran also asserts that service connection is warranted for lower leg discomfort as secondary to his right knee or in the alternative a residual to his lower back condition.  During his August 2013 hearing the Veteran described numbness in both legs, specifically on his left side and problems with veins on his leg.  He complained his left leg was secondary to his right knee because he favored his right knee causing him to put stress on his left leg.  He also described numbness as a result of back problems, as discussed above.  The Board finds a VA lower extremity examination is warranted by the evidence.  Accordingly, the Veteran should be arranged for a VA examination to determine the nature and etiology of any lower leg condition.      

TDIU 

As discussed above, the Board notes that a claim for a TDIU may be presented informally or may be raised by the facts.  The Veteran has raised the issue in his statements during his August 2013 hearing and in VA treatment records, specifically during his July 2010 Orthopedic Surgery Consultation.  "Once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the 'identify the benefit sought' requirement of 38 C.F.R. § 3.155(a) is met and the VA must consider TDIU." Roberson v. Principi, 251 F. 3d 1378, 1384  (Fed. Cir. 2001).  Here, the Veteran has claimed that the disability on appeal is the cause of his inability to obtain or retain substantially gainful employment.

The RO should afford the Veteran an opportunity to provide information and/or evidence pertinent to the claims for TDIU due to his service-connected disability.  See 38 U.S.C.A. §5103A.  The RO's notice letter should specifically explain how to establish entitlement to TDIU.  Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following current procedures prescribed in 38 C.F.R. 3.159.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should provide all required notice in response to the Veteran's most recent claim of entitlement to a TDIU and provide the Veteran with a VA Form 21-8940.  The RO should undertake any additional development in response to a completed application.

2.  The RO should specifically request that he identify any additional medical treatment he has received for his low back, right knee and lower leg discomfort.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include any existing relevant updated VA treatment records.  Efforts to obtain these records should be reflected in the Veteran's VA claims folder. 

3.  After the above development is completed, schedule the Veteran for an appropriate VA examination, for evaluation of the service-connected right knee residuals of a meniscal tear repair. The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file.  The VA examiner should provide a thorough description of the residuals of right knee disability meniscal tear repair, including the Veteran's report of symptoms; and clinical findings including observations of instability, pain on motion, deformity, excess fatigability, incoordination, weakened movement, and other functional limitations, if any.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his back condition and lower leg discomfort, if any, to include neurological manifestations of the lower extremities. The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file.

(a)  With respect to any currently present back condition, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that such disability is a manifestation of the Veteran's service-connected right knee condition or is otherwise secondary to that disability (to include both causation and aggravation).

(b)  With respect to any lower leg discomfort including neurological manifestations of the lower extremities, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that such is a related to the Veteran's (1) service-connected right knee condition (to include both causation and aggravation), or (2) any current back condition or is otherwise secondary to either disability (to include both causation and aggravation).  

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

5.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims remaining on appeal.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



